Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/04/2022 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 11/04/2022 be considered. 

Claim status
Claims 1-4, 6-9, 11-12, 19-21, 23-24, 28-35 are pending; claims 14-15, 17-18, are cancelled; and claims 28-35 are new.
Election by Original Presentation
Newly submitted claims 29-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are to a different statutory category of invention (i.e., a product), which is distinct from the originally elected invention (i.e., a method). Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, Claims 1-4, 6-9, 11-12, 19-21, 23-24, as well as newly submitted claims 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) and MPEP 821.03 as being drawn to a nonelected invention, there being no allowable linking claim. 
Claims 28, and 33-35 are under consideration. 

New Claim Rejections - 35 USC § 112(a)
NEW MATTER

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

               The new limitation of “providing feedback for the mixing step by use of individual patient characteristics” in instant claims appears to represent new matter.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a), pre-AIA  first paragraph - written description requirement. In re Rasmussen , 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” No basis for this limitation was identified in Applicant’s remarks filed 11/4/2022, and although a review of the specification by the Examiner did find support for establishing a user profile “customized for the individual patient” [00101], the Examiner did NOT find any specific basis for the recited method step of providing feedback for the mixing step based on individual patient characteristics.  As noted by the MPEP, new matter includes not only the addition of wholly unsupported subject matter, but may also include the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston (see MPEP 2163.05 (II) Narrowing or Subgeneric Claim).

	

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 28 recites the limitation that the dishes for accommodating biological samples are either “good outcome” samples or “poor outcome” samples.  A claim may be rendered indefinite by reference to subjective term (see MPEP 2173.05(b), IV). Specifically, the phrases “good outcome” samples or “poor outcome” samples are subjective phrases render the claim indefinite.  The phrases are not defined by the claim, the specification does not provide a standard for some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 33-35 are included in the basis of this rejection because they do not clarify what a good or poor outcome is.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al., (US2009/0075360, prior art of record), in view of Mazzini et al. (J Trans Med, 2015, 13(17)1-16, published 1/27/2015)

In regard to the preamble of claim 28, Ho et al., (US2009/0075360) teaches a method of controlling the culturing of a biological samples in a culture system. Specifically, Ho teaches the method is to create culture conditions for the optimal “survival and proliferation” of neural progenitor cells (Example 2, [0115]), but see also embodiments directed to analysis and manipulation of the apoptosis of cells as a measure of viability [0050, 0056, 0073, 0116]). Note that Ho is directed to methods that “optimize the response of biological samples” (Abstract), and therefore would naturally include samples with sub-optimal responses (i.e., poor outcomes).
In regard to the method steps of claim 28, Ho teaches the following steps:
Mixing individual culture media components comprising “different incoming media solutions (that) contain different chemicals and concentrations” ([0056-0070], see #40a-d to #39a-d to #38 of Figs. 1-3). Note that the phrase “mixing individual culture media components” is being interpreted by the Examiner as mixing one or more individual culture media components. Specifically, Ho teaches that the mixing step is in response to predetermined user inputs based on an iterative algorithm that uses feedback from the biological sample [0008, 0017, 0081, 0085, 0107-0109], see Fig. 6). 
Dispensing the mixed media component into a preselected culturing dishes (alias bioreactor chamber) containing a biological sample ([0062, 0066], see arrows from #38 to #11 of Fig. 3). Furthermore, Ho teaches that a plurality of dishes (i.e., multiple chambers) can be used for culturing multiple samples simultaneously in parallel [0058, 0078].
Providing feedback for the mixing step comprising measuring environmental parameters in a sensor block that “report back” to a controller that adjusts the mixing step so as to change an individual component of the media through mixing manifolds, valves, pumps, and/or actuators ([0019-0023, 0062, 0081, 0114, 0119-0121], see also arrows from #11 to #42 back to #11 of Fig. 3).
However, in regard to the steps of claim 28, although Ho teaches the cells are for tissue engineering applications including in patients with neurodegenerative diseases such as ALS [0098, 0110-0112, 0115], they are silent to establishing a predetermine profile of culture media components customized for patients with ALS neurodegenerative diseases and providing feedback for culture components based on neurodegenerative disease characteristics of an ALS pateint.
In regard to claim 28, Mazzini et al. teaches methods for controlling neuronal stem cell cultures for treatment of patients with ALS. Specifically, Mazzini teaches critical parameters for culturing neural stem cells customized for ALS patients including cell growth, self-renewal, and clonal efficiency (Methods, pgs. 5-7, see Fig. 2). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of controlling the culturing of neural stem cells for the treatment of patients with neurodegenerative diseases such as ALS comprising the mixing, dispensing, and feedback of culture conditions based on predetermined user inputs as taught by Ho and combine user inputs for cell growth, self-renewal, and clonal efficiency customized for ALS patients in particular as taught by Mazzini with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Mazzini teaches these are critical parameters for ALS cell therapy. In regard to the reasonable expectation of success in doing so, Ho teaches the systems for monitoring cell viability as measured by proliferation and/or apoptosis [0050,0073, 0114], and it would have been predictably obvious to use the methods of Ho to control culture conditions of neural stem cells customized for ALS patients. Furthermore, as stated supra, Ho teaches optimizing culturing conditions so as to achieve a particular outcome (i.e., cell growth and survival), which can be compared to the results of Mazzini so as to generate neural stem cells with the proper growth, self-renewal, and clonal efficiency characteristic for ALS patients. For example, Ho teaches media parameters than are adjusted when providing feedback to the culture media include cytokines and growth factors (i.e., proteins) [0056, 0064, 0069-0070, 0083-0084, 0105-0109, 0112-0113]. Similarly, Mazzini teaches growth factors such as bFGF and EGF are used in the culture media of neuronal stem cells for stimulating cell growth (p.6, col 2; but see also Example 3, [0113] of Ho). Thus, it would have been predictably obvious to control the mixing, dispensing, and feedback of cytokine and growth factor levels when generating neuronal stem cells customized for the individual characteristics of ALS patients.
In regard to the media composition as per claim 33, Ho teaches the media is in solution and thus would naturally comprise water.
In regard to environmental parameters to measure when providing feedback for the culture media as per claim 34, Ho teaches these environmental parameters include the pH level of the sample [0022-0023, 0031-0032, 0056, 0060-0062, 0066, 0070, 0121], and Ho teaches that a pH sensor is coupled to the bioreactor and monitored by the controller that adjusts the pH by changing the O2/CO2 mixed with the media [0060-0062]. Finally, changes in pH are known to occur with cell growth and proliferation in culture (see [0031, 0056, 0121] of Ho), and therefore it would have been a predictably obvious environmental parameter to measure when controlling the growth and proliferation of neural stem cells.
In regard to the biological sample as per claim 35, as stated supra, Ho teaches cells are stem cells such as neural stem cells [0098, 0110-0115].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's remarks filed on 11/04/2022 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1631